Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed March 24, 2022 has been received, Claims 1-4, 6-13, and 28-42 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-13, and 28-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farys (US 2003/0159312) in view of Greene (US 2007/0180730).
Regarding Claim 1, Farys discloses an article of footwear (1) comprising: a sole (3); an upper (2) coupled to the sole, the upper comprising an instep (i.e. midfoot portion); and a dispensed component (10; para.30, i.e. rubber components are formed by dispensing rubber into a shape) that extends over the instep from a medial side of the upper to a lateral side of the upper, wherein the dispensed component is bonded to the article of footwear (para.35) and includes a non-bonded segment (13/14/ 12 adjacent 13/12 adjacent 14) that extends over the instep, and wherein the upper extends forwardly beyond the forward-most edge of the dispensed component (as seen in Fig.1 & 2). Farys does not disclose the non-bonded segment extends over the instep from the medial side of the upper to the lateral side of the upper, wherein the non-bonded segment is not bonded to any point of the instep. However, Greene teaches an article of footwear having an upper (70/906) and a dispensed component (140; para.91) with a non-bonded segment (segment of 140 just below throat opening which runs from the medial to the lateral side of the upper) extending over an instep from a medial side of the upper to a lateral side of the upper, wherein the non-bonded segment is not bonded to any point of the instep (140 is not bonded to 70/906; para.85-86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the instep of the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. In the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper.  

Regarding Claim 2, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) forms a saddle (as seen in Fig.1).  

Regarding Claim 3, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) extends over the instep from a medial featherline (medial 15) of the article of footwear to a lateral featherline (lateral 15) of the article of footwear (as seen in Fig.1-4).  

Regarding Claim 4, When in combination Farys and Greene disclose an article of footwear of claim 3, wherein the dispensed component is not bonded to the upper between the medial featherline and the lateral featherline (as stated in the rejection of Claim 1 above).  

Regarding Claim 6, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) is bonded to a medial featherline (medial 15) of the article of footwear and a lateral featherline (lateral 15) of the article of footwear (para.35).  

Regarding Claim 7, Farys discloses an article of footwear of claim 6, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 8, Farys discloses an article of footwear of claim 6, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 9, Farys discloses an article of footwear of claim 1, wherein the dispensed component is configured to secure the article of footwear to a wearer's foot (Abstract & para.31).  

Regarding Claim 10, Farys discloses an article of footwear of claim 1, wherein the dispensed component is configured to stretch (para.30).  

Regarding Claim 11, Farys discloses an article of footwear of claim 1, wherein the dispensed component (10) defines a plurality of apertures (as seen in Fig.2).  

Regarding Claim 12, Farys discloses an article of footwear of claim 1, wherein the upper (2) is a bootie (para.26).  

Regarding Claim 13, Farys discloses an article of footwear of claim 12, wherein the bootie is a single layer bootie (para.26-27).  
  
Regarding Claim 28, Farys discloses an article of footwear (1) comprising: a sole (3); an upper (2) coupled to the sole at least at a lateral and a medial featherline (as seen in Fig.1-4); and a dispensed component (10; para.30, i.e. rubber components are formed by dispensing rubber into a shape) that extends over the upper from the lateral to the medial featherline, wherein a forward the forward-most edge of the dispensed component is disposed over the upper (as seen in Fig.1 & 2), wherein the dispensed component is bonded to the article of footwear at the lateral featherline and the medial featherline (para.35) and the dispensed component includes a non-bonded segment (13/14/ 12 adjacent 13/12 adjacent 14) that extends over the upper (as seen in Fig.1 & 2). Farys does not disclose the non-bonded segment extends over the upper from the lateral featherline to the medial featherline, and wherein the non-bonded segment is not bonded to any point of the upper. However, Greene teaches an article of footwear having an upper (70/906) and a dispensed component (140; para.91) with a non-bonded segment (segment of 140 just below throat opening which runs from the medial to the lateral side of the upper) extending over the upper from a lateral featherline to a medial featherline (Fig.11 & 21), wherein the non-bonded segment is not bonded to any point of the upper (140 is not bonded to 70/906; para.85-86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. In the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper.  

Regarding Claim 29, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10) extends over a tongue region of the upper (i.e. the top region of 2 is a “tongue region”, inasmuch as has been claimed by Applicant).  

Regarding Claim 30, Farys discloses an article of footwear of claim 29, wherein the tongue region (i.e. the top region of 2) is continuous with other portions of the upper (as seen in Fig.1).  

Regarding Claim 31, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 32, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 33, Farys discloses an article of footwear of claim 28, wherein the dispensed component is configured to stretch (para.30).  

Regarding Claim 34, Farys discloses an article of footwear of claim 28, wherein the dispensed component (10; para.30) is less elastic than the upper (2; para.27)(i.e. rubber is less elastic than lightweight Lycra).  

Regarding Claim 35, Farys discloses an article of footwear (1) comprising: a sole (3); an upper (2) coupled to the sole (as seen in Fig.1), the upper comprising a tongue region (i.e. the top region of 2 is a “tongue region”, inasmuch as has been claimed by Applicant); and a dispensed component (10; para.30, i.e. rubber components are formed by dispensing rubber into a shape) that extends over the tongue region from a medial side of the upper to a lateral side of the upper (as seen in Fig.1-4), wherein the dispensed component is bonded to the article of footwear (para.35) and includes a non-bonded segment (13/14/ 12 adjacent 13/12 adjacent 14)  that extends over the tongue region. Farys does not disclose the non-bonded segment extends over the tongue region from the medial side of the upper to the lateral side of the upper, and wherein the non-bonded segment is not bonded to any point of the tongue region. However, Greene teaches an article of footwear having an upper (70/906) and a dispensed component (140; para.91) with a non-bonded segment (segment of 140 just below throat opening which runs from the medial to the lateral side of the upper) extending over a tongue region (i.e. the top region of 70/906, is a “tongue region” inasmuch as has been claimed by Applicant)(Fig.11 & 21), wherein the non-bonded segment is not bonded to any point of the tongue region (140 is not bonded to 70/906; para.85-86).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-bonded segment of Farys to not be bonded to the tongue region of the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. In the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper.  

Regarding Claim 36, Farys discloses an article of footwear of claim 35, wherein the tongue region (i.e. the top region of 2) is continuous with other portions of the upper (as seen in Fig.1-2).  

Regarding Claim 37, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) extends along the medial featherline (medial 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 38, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) extends along the lateral featherline (lateral 15) for at least 50% of a longitudinal length of the sole (3)(as seen in Fig.3-4).

Regarding Claim 39, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10) is configured to stretch (para.30).  

Regarding Claim 40, Farys discloses an article of footwear of claim 35, wherein the dispensed component (10; para.30) is less elastic than the upper (2; para.27)(i.e. rubber is less elastic than lightweight Lycra).  

Regarding Claim 41, Farys discloses an article of footwear of claim 1, wherein the instep (i.e. midfoot portion) is continuous with other portions of the upper (as seen in Fig.1 & 2).  

Regarding Claim 42, Farys discloses an article of footwear of claim 1, wherein the dispensed component extends over a tongue region of the upper (i.e. the top region of 2 is a “tongue region”, inasmuch as has been claimed by Applicant)(as seen in Fig.1 & 2).
 
	Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
2.	Applicant’s Remarks: Applicant asserts that neither Farys nor Greene disclose the recited dispensed component. With regard to Farys, it appears to be an attempt either to take official notice or to allege that the claimed feature is inherent to Farys, but without the required rationale to substantiate either of these positions. Second, even if it were established, the explanation appears to be describing a molding process, which is distinguished from the recited "dispensed component". The Office relies on a matrix layer 40/140 of Greene for allegedly disclosing the claimed dispensed component. See Office Action at pg. 3. However, matrix layer 40/140 as disclosed is an injection molded component or a laser-cut or die-cut component, Greene at [0053], which are traditionally-formed components that are contrasted with a dispensing component. Further arguing that "a dispensed component" is already recited in the claim, and this claim term must be read in light of the specification. See MPEP § 2111. The specification is relevant to how one of ordinary skill in the art would interpret "a dispensed component," and specifically distinguishes dispensed components from traditionally-formed components "such as those made by casting, pouring, injection molding, screen-printing, or thermos-plastically forming."
Examiner’s Response: Examiner respectfully disagrees. At no point does the Office take the position of official notice. Inasmuch as has been claimed, Farys clearly teaches a “dispensed component” being made of rubber, and one of ordinary skill in the art is well aware that rubber is a liquid when harvested from a rubber tree and, rubber components are formed by dispensing the liquid rubber into a shape. For similar reasons, Greene also teaches a dispensed component, inasmuch as has been claimed, as Greene’s component is indeed “dispensed”; para.53. Additionally, it is noted that Applicant is arguing the limitation of “dispensed” as a method limitation. However, the claims are product claims, not method claims. It is noted that “dispensed” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Farys and Greene disclose the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made. Further, the claim merely states a “dispensed component” without further structural limitations to the type or method of dispensing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how one would interpret a dispensed component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).The Office cannot read limitations from the specification into the claims. Further, Applicant’s assertion that one of ordinary skill in the art would interpret “dispensed” in a specific way, to the exclusion of other methods, is not persuasive as Applicant does not even define a specific method of “dispensed/dispensing” in the written disclosure. This is evidenced by Applicant’s own Specification in Para.24-25 and 27 which detail that the term “dispensed” is generally used to refer to certain materials, not a process, and that “the term ‘dispensed component’ includes components that are dispensed and components that are extruded. These dispensed components may be dispensed from a mechanical device. In some embodiments, the dispensed components are 3-D printed. In some embodiments, the dispensed components are not 3-D printed”. From this excerpt, one of ordinary skill in the art would not be able to ascertain a specific definition of dispensing, since Applicant describes “dispensed components” as being components that are dispensed, or components that are extruded, or 3-D printing. Applicant also indicates “dispensed” means a particular material, and states in Para.27 that such materials can be “rubber, foam (e.g., dispensed  polyurethane  foam), silicone, plastic including  thermoplastic  (e.g., polyurethane (such as TPU), nylon, or polypropylene), or any other suitable material. In some embodiments, the dispensed component can be made of a composite material”. To this point, Farys clearly teaches a dispensed component as detail by Applicant, since 10 is made of rubber. For all of these reasons, Applicant’s arguments are not found persuasive, nor is there a clear, singular definition of “dispensed” in Applicant’s disclosure which must be read into the claims.

3.	Applicant’s Remarks: Applicant asserts there is no reason to modify Farys with a non-bonded segment that is not bonded to any point of the instep and, modifying Farys to de-couple tightening system 10 from the upper would render Farys unsatisfactory for its intended purposes at least of providing equally-distributed tightening force and facilitating assembly in the proper position.
	Examiner’s Response: Examiner respectfully disagrees and notes that de-coupling 10 of Farys from the upper would not render Farys as unsatisfactory as Greene clearly evidences that such an arrangement does not provide a negative outcome. Additionally, such a modification allows the upper to move freely and conform to an individual user’s foot, while also maintaining the stability provided by the non-bonded segment. Applicant’s argument that modified Farys would render Farys unsatisfactory for its intended purposes at least of providing equally-distributed tightening force, is not found persuasive as the equally-distributed tightening force is provided solely by 10 of Farys and not by its attachment to the upper. For all of these reasons, Applicant’s arguments are not found persuasive.

4.	Applicant’s Remarks: Applicant notes that the Office contends that "it would have been obvious ... to have modified the non-bonded segment of Farys to not be bonded to the instep of the upper at any point, as taught by Greene, in order to provide an upper which can freely move and conform to an individual user's foot, while also maintaining the stability provided by the non-bonded segment." Office Action at 4. But the benefits that this statement suggests do not flow from the proposed modification. Specifically, there is no reason to believe that de-coupling Farys's tightening system 10 from upper 2 would result in "an upper which can freely move and conform to an individual user's foot while maintaining stability" any more than Farys already does, with its tightening system 10 bonded to its upper. Since the proposed modification would not bring about the purported benefit, it would not have been obvious for this reason.  Further, the motivation proposed by the Office appears to be premised on impermissible hindsight based on the current application.
	Examiner’s Response: Examiner respectfully disagrees. The modification of Farys would clearly provide the benefits stated on Page 4 of the Office Action, as one of ordinary skill in the art would recognize they naturally flow from such a modification. The proposed modification does provide the recognized benefit and, further, in the instant case it is clearly obvious from the prior art to bond, partially bond, or not bond a dispensed component to the upper. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The motivation proposed by the Office was in no way based on hindsight reasoning. Applicant’s arguments are not found persuasive.

5.	Applicant’s Remarks: Applicant asserts even if there were a motivation to make Farys's central portion 11 not bonded to upper 2, one of skill in the art would not have made this modification in view of Greene because Greene fails to disclose a non-bonded segment that extends over an instep of an upper. Further arguing that the Office relies on a liner 70 and an interior bootie element 906 as allegedly disclosing the claimed upper and relies on matrix layer 40/140 as allegedly disclosing the claimed dispensed component with the non-bonded segment. However, neither liner 70 nor interior bootie element 96 is an upper coupled to a sole, and matrix layer 40/140 is actually part of an upper. Accordingly, liner 70 cannot be the claimed upper because it is not coupled to a sole, and matrix layer 40/140 is not a non-bonded segment not bonded to an upper because it itself is the upper.
	Examiner’s Response: Examiner respectfully disagrees. It is noted that the Office did not assert that the upper of Greene is coupled to the sole, that limitation is taught by Farys. The upper (70/906) of Greene is relevant and indeed an upper of the footwear. Therefore, Greene most assuredly teaches a non-bonded segment that extends over an instep of an upper. Applicant’s argument that 70 cannot be the claimed upper because it is not coupled to a sole, and matrix layer 40/140 is not a non-bonded segment not bonded to an upper because it itself is the upper, is not found persuasive as it is completely inconsistent with the rejection as laid out. Additionally, Applicant is incorrect in their assessment that an upper is required to be attached to a sole in order to qualify as being an upper; i.e. the footwear art is filled with uppers detachable from soles. For all of these reasons, Applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732